Citation Nr: 0520509	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-25 006A	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial increased rating in excess of 50 
percent for post-traumatic stress disorder.

(The issue of entitlement to separate 10 percent ratings for 
tinnitus in each ear will be the subject of a later and 
separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1968 to July 1970. His awards and 
decorations included the Navy Commendation Medal with a 
Combat "V" Device.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which granted service connection for post-
traumatic stress disorder (PTSD) and assigned an initial 
evaluation of 30 percent 

During the course of the current appeal, the RO granted an 
increase in evaluation from 30 to 50 percent. However, since 
the veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, the claim will remain in 
controversy, as less than the maximum available benefit was 
awarded. 
AB v. Brown, 6 Vet.App. 35, 38 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals which concluded that no more 
than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith. The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by symptoms such depressed mood, sleep impairment, on-going 
nightmares, dysfunctional high anxiety, frequent crying 
episodes, frequent flashbacks, constricted affect, occasional 
memory loss, related to spelling difficulties; and with 
limited functional ability, socially and occupationally; 
However, the veteran is properly oriented, has appropriate 
judgment; has speech and thought processes that are generally 
logical, coherent, and communicative; has no suicidal or 
homicidal ideations; and has an intact memory.


CONCLUSION OF LAW

The criteria for an initial rating increase in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
See 38 C.F.R. §§ 3.102, 3.159 (2004). The intended effect of 
the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001). Accordingly, both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004). In a June 2002 letter, the RO 
informed the veteran of the evidence necessary to prove his 
claim for PTSD benefits. The RO informed the veteran that to 
establish entitlement, he will need to obtain medical 
evidence showing treatment for the disability, to include 
clinical findings and diagnoses. In April 2003, the RO sent 
another letter to the veteran informing him that to prove his 
claim, he will need to submit evidence showing that his 
service-connected PTSD has increased in severity. 
Specifically, the RO informed the veteran that he will need 
to obtain medical evidence and statements from witnesses to 
demonstrate the current level of his disability and evidence 
to show that there has been a worsening of the disability.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In its 
July 2002 and April 2003 letters, the RO informed the veteran 
that the RO would seek to assist him in obtaining evidence 
such as medical records, employment records, and records kept 
by other federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004). In the July 2002 and 
April 2003 letters, the RO informed the veteran to provide 
information about medical evidence showing current treatment 
to enable the RO to request and obtain them from the agency 
or person who has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). The July 2002 and April 2003 
letters instructed the veteran to inform the RO of any person 
or agency who may have additional evidence to support his 
claim. The RO also instructed him to send in the requested 
information within a designated period of time, or face 
having his claim adjudicated based only on the evidence of 
record.
 
In view of the development that has been undertaken for this 
claim, further development is not needed to comply with the 
VCAA. The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

VA outpatient treatment records showed the veteran's initial 
diagnosis as major depression and alcohol abuse, which were 
attributed to his divorce, lack of contact with his children, 
and overuse of alcohol. During his treatment sessions, the 
veteran's combat experience was noted. It was also noted that 
the veteran was a licensed dentist but has since stopped 
practicing.

A VA examination for PTSD was conducted in July 2002. During 
the examination, the veteran reported that during the Vietnam 
War, he had been involved in active combat. He specifically 
described an incident during service when the transport 
helicopter he was riding in was shot at. Later on, when he 
was not riding the helicopter, he recalled seeing the 
helicopter being shot down. The veteran reported feeling 
guilty and indicated that he has been experiencing frequent 
intrusive recollections about that event, as well as about 
other stressors from his active combat experience in Vietnam. 
He described his current symptoms as frequent flashbacks and 
occasional nightmares. The flashbacks center around his 
survival guilt and helicopters. He claims that whenever he 
sees a helicopter now, it triggers his symptoms and 
exacerbates them. He reports having sleep disorders and 
reports not being able to return to sleep after being 
awakened by his nightmares. He occasionally drinks alcohol to 
deal with his anxiety, and claims that as a result of his 
anxiety and his PTSD symptoms, he has not been able to work 
for several years. He indicated that he is recently divorced 
and has been undergoing therapy for his problem. He claims 
that his PTSD has affected his work and family relationships.

Upon examination, the examiner noted that the veteran came on 
time for the interview. He brought with him a big suitcase 
with various supporting documents. His gait was normal and he 
made appropriate eye contact. However, he became tearful and 
cried when speaking about his experiences in Vietnam. He 
denied delusions, hallucinations, suicidal or homicidal 
ideations, plans or impulses. His affect was depressed and 
constricted in range. His mood was depressed and very 
anxious. However, he was alert and well oriented to time, 
place, and person. His judgment was appropriate. His fund of 
knowledge was above average and his memory was noted to be 
intact. His insight into his psychiatric difficulties was 
somewhat limited. It was also noted that the veteran was 
deemed competent to handle his own finances. The examiner 
assessed a Global Assessment of Functioning score of 50, 
which reflected his inability to work due to his PTSD 
symptoms.

The veteran was subsequently treated by Dr. D.B., a clinical 
psychologist. During the treatment sessions, the veteran was 
noted to have a drinking problem, as well as some symptoms of 
PTSD, including occasional memory problems, which included an 
occasion when he was unable to spell a certain word. However, 
his intelligence was noted to be above average. The veteran 
described being bothered by the pending war against Iraq and 
described how he often became upset whenever he hears about a 
helicopter accident, as he often has flashbacks of his 
experience during service. During the sessions, the veteran 
denied suicidal ideations, but did comment that he did not 
have a sense for why he was still living. He often discussed 
his divorce and estrangement from his adult age children. 
There were certain treatment sessions when the psychologist 
remarked that he was not convinced that the veteran suffered 
from PTSD, although it was noted that the veteran suffered 
from major depressive disorder.

In March 2003, Dr. J.D., a treating psychiatrist submitted a 
letter indicating that he is currently treating the veteran, 
and he believes the veteran demonstrates limited functional 
ability, socially and occupationally. The psychiatrist noted 
the veteran was unstable, with frequent crying episodes. His 
mood and affect remain constricted and depressed, and he has 
on-going nightmares and frequent episodes of dysfunctional 
high anxiety. The psychiatrist concluded that the veteran was 
a man of limited functional ability and sparse resources due 
to his PTSD condition.


Law and Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition. In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his claimed disability in 
September 2002. Therefore, all of the evidence from the date 
of the initial application for service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004). The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability. 38 C.F.R. § 4.1. (2004). Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411. A 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.

A review of the VA outpatient records, examination reports, 
and private physician statements show that the veteran has 
experienced depressed mood, sleep impairment, on-going 
nightmares, dysfunctional high anxiety, constricted affect, 
frequent crying episodes, depression, and limited functional 
ability socially and occupationally. The July 2002 VA 
examination showed that the veteran was afflicted by frequent 
crying episodes, high anxiety, depression, frequent 
flashbacks, and occasional nightmares of his combat 
experiences. During his treatment sessions with Dr. D.B, 
there were also occasions when the veteran forgot things such 
as how to spell certain words, although the veteran indicated 
that he was never a good speller. The veteran was also 
troubled by his divorce and limited contact with his 
children.

However, the evidence does not show that the veteran has 
symptoms required for a higher evaluation, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
or inability to establish or maintain effective 
relationships.

The evidence shows the veteran is clearly depressed and has 
frequent periods of high anxiety due to his PTSD. However, 
his appearance and performance during examinations have been 
on-time; properly dressed; with appropriate eye contact; 
logical and coherent; alert and well oriented to time, place, 
and person; with appropriate judgment; and with no reported 
delusions, hallucinations, suicidal or homicidal ideations, 
plans, or impulses. During the veteran's July 2002 
examination, the examiner noted that the veteran was 
competent to handle his own finances and came to the 
examination prepared with a large suitcase containing various 
documents. The veteran's treating psychologist, Dr. D.B. 
noted that the veteran's intelligence was above average, and 
that he was friendly, open, and communicative, with no 
evidence of a thought disorder. While the veteran still has 
lingering issues from his divorce and estranged children, Dr. 
D.B. noted that the veteran had engaged in a relationship 
with a live-in female companion, and that they participated 
in activities together, such as walking exercises.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). 

The brief statement submitted by Dr. J.D., one of the 
veteran's treating psychiatrists, indicates the veteran's 
PTSD has caused the veteran to become a person of limited 
functional ability, socially and occupationally; and that he 
suffers from high anxiety, depression, with constricted 
affect and depression. However, the probative value of a 
medical opinion is to be based upon the scope of the 
examination or review as well as the analytical findings. The 
statement shows the veteran has been greatly impaired by his 
PTSD, however it did not show that he has the symptoms 
warranted for a higher evaluation beyond 50 percent. His 
symptoms have been contemplated and are adequately 
compensated by his current rating evaluation.

Therefore, the weight of the credible evidence demonstrates 
that the veteran's PTSD disability is no more than 50 percent 
disabling. As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of entitlement to an initial 
increased rating in excess of 50 percent for PTSD is denied. 
38 U.S.C.A § 5107 (West 2004).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected claim. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating the disabilities. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestations of 
the service-connected condition are those contemplated by the 
regular schedular standards. It must be emphasized that the 
disability ratings are not job specific. They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004). Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


